Case 1:19-cv-00268-DMT-CRH Document1 Filed 12/05/19 Page 1 of 3

UNITED STATES DISTRICT COURT
DISTRICT OF NORTH DAKOTA
WESTERN DIVISION

 

SOO LINE RAILROAD COMPANY,
d/b/a Canadian Pacific, a Minnesota

Corporation

PLAINTIFF, CASE NO.

vs. COMPLAINT

DAKOTA GOLD TRANSFER-PLAZA,
a Delaware LLC

DEFENDANT.

 

 

Plaintiff, Soo Line Railroad Company d/b/a Canadian Pacific (hereinafter “CP”) by way
of Complaint against defendant, Dakota Gold Transfer-Plaza LLC, a Delaware LLC (hereinafter
“DGT”) states as follows:

i. The Court obtains jurisdiction in this matter pursuant to 28 USCA 1337 (a) and 49
USCA 10743(a) being a suit for interstate freight and transportation charges.

2. Plaintiff CP is a Minnesota Corporation with its principal place of business at 120
South Sixth Street, Minneapolis, Minnesota.

3; Plaintiff is a common carrier by railroad engaged in interstate commerce and
doing business in the United States including the State of North Dakota.

4, Defendant, DGT is a Delaware Limited Liability Company with its principal
place of business at 2901 Via Fortuna Drive, Suite 125, Austin, Texas 78746 doing business in
North Dakota at 6286 41% Street NW, Plaza, ND 58771. It has a registered agent at CT

Corporation System, 120 West Sweet Avenue, Bismarck, ND 58504-5566.
Case 1:19-cv-00268-DMT-CRH Document1 Filed 12/05/19 Page 2 of 3

5. The subject matter of this action stems from charges for demurrage (extended
asset use charges), intra terminal switch charges, incidental switch charges, other incidental
services and interest assessed under CP Tariff 2 performed by CP for DGT in the State of North
Dakota.

6. At all times between December 2016 and November 2019, CP assessed
demurrage and other tariff charges for the transportation services it was providing to DGT as
noted in paragraph 5 above. The Statement of invoices for these services are listed as noted in
Exhibit A annexed to this Complaint.

7. Pursuant to CP Tariff 2 there accrued to CP demurrage (extended asset use
charges), intra terminal switch charges, incidental switch charges, other incidental services
including interest in the sum of $501,737.35 US Dollars.

8. Plaintiff gave notice to the defendant of the services it provided pursuant to its
tariff and demanded payment for the charges. Defendant has neither paid nor disputed the
charges assessed.

9, These charges were billed, and payment demanded for the services rendered by
CP to DGT at DGT’s Plaza, North Dakota office from where bills have always been disputed
and/or paid; however, the defendant has failed and refused to pay the bills noted in this
complaint.

WHEREFORE, Plaintiff Soo Line Railroad Company d/b/a Canadian Pacific demands
that judgment be entered against Defendant Dakota Gold Transfer-Plaza LLC on this Complaint
in the amount of $501,737.35 US Dollars, plus any additional charges which may be due at the
time of hearing, prejudgment as may be allowed under the law, together with costs and

disbursements.
Case 1:19-cv-00268-DMT-CRH Document1 Filed 12/05/19 Page 3 of 3

Dated this Raay of December, 2019.

 
     

(G4 R. Hanson (ND ID# 04697)
” NILLES LAW FIRM

1800 Radisson Tower

201 North 5" Street

P. O. Box 2626

Fargo, ND 58108-2626

(701) 237-5544
mhanson@nilleslaw.com
ATTORNEYS FOR PLAINTIFF

i

     
